The plaintiffs’ motion to dismiss the appeal from the Superior Court in New London County is denied without prejudice, on appeal, to full argument on. the issue of jurisdiction.
Argued April 6
decided April 14, 1976
Submitted March 23
decided April 14, 1976
Charles M. Tighe, for the movants (Bruce R. Carpenter et al.).
Charles M. Tighe, in support of the motion.
The motion of the movants Bruce E. Carpenter et al. for a review of the trial court’s decision on termination of a stay of proceedings is denied.